            Case 3:20-cv-00918-HNJ Document 1 Filed 06/29/20 Page 1 of 5                          FILED
                                                                                         2020 Jun-29 AM 11:29
                                                                                         U.S. DISTRICT COURT
                                                                                             N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                            NORTHWESTERN DIVISION

Roxanna Hyde,                           )
                                        )
       Plaintiff,                       )
                                        )
       v.                               )        No.
                                        )
American Coradius International, LLC, a )
Delaware limited liability company,     )
                                        )
       Defendant.                       )        Jury Demanded

                                       COMPLAINT

       Plaintiff, Roxanna Hyde, brings this action under the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. ("FDCPA"), for a finding that Defendant’s debt

collection actions violated the FDCPA, and to recover damages, and alleges:

                              JURISDICTION AND VENUE

       1.      This Court has jurisdiction pursuant to § 1692k(d) of the FDCPA, and 28

U.S.C. § 1331.

       2.      Venue is proper in this District because: a) the acts and transactions

occurred here; b) Plaintiff resides here; and, c) Defendant transacts business here.

                                         PARTIES

       3.      Plaintiff, Roxanna Hyde ("Hyde"), is a citizen of the State of Alabama,

residing in the Northern District of Alabama, from whom Defendant attempted to collect

a defaulted consumer debt, which she allegedly owed to SunTrust Bank.

       4.      Defendant, American Coradius International, LLC (“ACI”), is a Delaware

limited liability company that acts as a debt collector, as defined by § 1692a of the

FDCPA, because it regularly uses the mails and/or the telephone to collect, or attempt
            Case 3:20-cv-00918-HNJ Document 1 Filed 06/29/20 Page 2 of 5



to collect, defaulted consumer debts. Defendant ACI operates a defaulted debt

collection business and attempts to collect debts from consumers in many states,

including consumers in the State of Alabama. In fact, Defendant ACI was acting as a

debt collector as to the defaulted consumer debt it attempted to collect from Plaintiff.

       5.      Defendant ACI is authorized to conduct business in the State of Alabama

and maintains a registered agent here, see, record from the Alabama Secretary of

State, attached as Exhibit A. In fact, Defendant ACI conducts business in Alabama.

                                 FACTUAL ALLEGATIONS

       6.      On February 28, 2020, Ms. Hyde filed a Chapter 7 bankruptcy petition in a

matter styled In re: Hyde, N.D.Ala.Bankr. No. 20-80623-CRJ7. Among the debts listed

on Ms. Hyde’s Schedule E/F was a debt that she allegedly owed SunTrust Bank, see,

excerpt of Schedule E/F, attached as Exhibit B.

       7.      Accordingly, on March 3, 2020, SunTrust Bank was sent, via electronic

transmission, notice of the bankruptcy by the court, see, the Certificate of Service to the

Notice of Chapter 7 Bankruptcy – No Proof of Claim Deadline, which is attached as

Exhibit C.

       8.      On May 27, 2020, Ms. Hyde received a discharge of her debts and

SunTrust Bank was sent notice of the discharge by the court via electronic transmission

on May 28, 2020, see, the Certificate of Service to the Order of Discharge, attached as

Exhibit D.

       9.      Plaintiff’s bankruptcy is a matter of public record, is on her credit reports,

is in the files of the creditor, and is readily discoverable by any competent debt collector

via one of the bankruptcy “scrub” services.



                                               2
          Case 3:20-cv-00918-HNJ Document 1 Filed 06/29/20 Page 3 of 5



       10.    Nonetheless, Defendant sent Ms. Hyde a collection letter, dated June 11,

2020, demanding payment of the SunTrust Bank debt she allegedly owed prior to the

bankruptcy. A copy of this collection letter is attached as Exhibit E.

       11.    Defendant’s violations of the FDCPA were material because Defendant’s

continued collection communications, after Ms. Hyde had filed for bankruptcy, made her

believe that her exercise of her rights, through filing bankruptcy, may have been futile

and that she did not have the right to a fresh start that Congress had granted her under

the Bankruptcy Code, as well as her rights under the FDCPA. Defendant’s collection

actions alarmed, confused and distressed Ms. Hyde.

       12.    All of Defendant’s collection actions at issue in this matter occurred within

one year of the date of this Complaint.

       13.    Defendant’s collection communications are to be interpreted under the

“least sophisticated consumer” standard, see, Jeter v. Credit Bureau, 760 F.2d 1168,

1176 (11th Cir. 1985); LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1193-1194

(11th Cir. 2010).

                                       COUNT I
                        Violation Of § 1692e Of The FDCPA --
                    Demanding Payment Of A Debt That Is Not Owed

       14.    Plaintiff adopts and realleges ¶¶ 1-12.

       15.    Section 1692e of the FDCPA prohibits a debt collector from using any

false and/or any deceptive or misleading representation or means in connection with the

collection of a debt, including, but not limited to, the false representation of the

character, amount or legal status of any debt, see 15 U.S.C. § 1692e(2)(A).

       16.    Demanding payment of a debt that is no longer owed, due to a



                                              3
              Case 3:20-cv-00918-HNJ Document 1 Filed 06/29/20 Page 4 of 5



bankruptcy, is false and/or deceptive or misleading, in violation of § 1692e of the

FDCPA, see, Randolph v. IMBS, Inc., 368 F3d 726, 728-730 (7th Cir. 2004).

         17.     Defendant’s violation of § 1692e of the FDCPA renders it liable for actual

and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. § 1692k.

                                          COUNT II
                          Violation Of § 1692c(c) Of The FDCPA --
                 Failure To Cease Communications And Cease Collections

         18.     Plaintiff adopts and realleges ¶¶ 1-12.

         19.     Section 1692c(c) of the FDCPA prohibits a debt collector from

communicating with a consumer after a direction to cease communications, and from

continuing to demand payment of a debt that the consumer has indicated that they

refuse to pay, see, 15 U.S.C. § 1692c(c).

         20.     Here, the bankruptcy and the notices issued by that court (Exhibits B, C

and D), provided notice to cease communications and cease collections. By

communicating directly with Ms. Hyde regarding this debt and demanding payment

(Exhibit E), despite her bankruptcy, Defendant violated § 1692c(c) of the FDCPA.

         21.     Defendant’s violations of § 1692c(c) of the FDCPA render it liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §

1692k.

                                    PRAYER FOR RELIEF

         Plaintiff, Roxanna Hyde, prays that this Court:

         1.      Find that Defendant’s form collection letter violate the FDCPA;

         2.      Enter judgment in favor of Plaintiff Hyde, and against Defendant, for actual

and statutory damages, costs, and reasonable attorneys’ fees as provided by §



                                               4
            Case 3:20-cv-00918-HNJ Document 1 Filed 06/29/20 Page 5 of 5



1692k(a) of the FDCPA; and,

       3.      Grant such further relief as deemed just.

                                     JURY DEMAND

       Plaintiff, Roxanna Hyde, demands trial by jury.


                                                 By: /s/ David J. Philipps_____________
                                                 One of Plaintiff’s Attorneys

                                                 By: /s/ Ronald C. Sykstus____________
                                                 One of Plaintiff’s Attorneys

Dated: June 29, 2020

David J. Philipps      (Ill. Bar No. 06196285)(pro hac vice pending)
Mary E. Philipps       (Ill. Bar No. 06197113)(pro hac vice pending)
Philipps & Philipps, Ltd.
9760 S. Roberts Road, Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)
davephilipps@aol.com
mephilipps@aol.com

Ronald C. Sykstus (AL Bar No. ASB-7064-K73R)
Bond, Botes, Sykstus, Tanner
   & Ezzell, P.C.
225 Pratt Avenue
Huntsville, Alabama 35801
(256) 539-9899
(256) 713-0237 (FAX)
Rsykstus@bondnbotes.com




                                             5
